Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                        Nos. 12-CV-1514 & 12-CV-1544

              DARRYL LOVE AND ALPHONSO BRYANT, APPELLANTS,

                                       v.

           DISTRICT OF COLUMBIA OFFICE OF EMPLOYEE APPEALS AND
       DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS, APPELLEES.

                         Appeals from the Superior Court
                           of the District of Columbia
                         (CAP-6180-09 & CAP-6181-09)

                    (Hon. Mary Ellen Abrecht, Senior Judge)

(Argued January 30, 2014                                Decided May 8, 2014)

      J. Michael Hannon for appellants.

       Jason Lederstein, Assistant Attorney General, with whom Irvin B. Nathan,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General, and
Donna M. Murasky, Deputy Solicitor General, were on the brief, for appellee
District of Columbia Department of Corrections.

     Lasheka Brown Bassey Filed a statement in lieu of brief for D.C. Office of
Employee Appeals.

      Before GLICKMAN and EASTERLY, Associate Judges, and FERREN, Senior
Judge.

      FERREN, Senior Judge: We review here a judgment of the Superior Court

affirming a decision by the Office of Employee Appeals (OEA), which upheld the
                                         2

firing of two correctional treatment specialists (Specialists), appellants Alphonso

Bryant and Darryl Love, by the District of Columbia Department of Corrections

(DOC). We sustain the findings of appellants‟ negligence in connection with the

escape of two prisoners from the D.C. Jail, but we reverse and remand the case for

further proceedings to determine the appropriate penalties.



                                         I.

                                    The Escape


      The DOC decision to fire appellants arose out of a sensational jail escape.

On June 3, 2006, inmates Joseph Leaks and Ricardo Jones escaped from the

Central Detention Facility (commonly called the D.C. Jail). Leaks was working,

unsupervised, on a cleaning detail, when he used his work-detail identification

badge to enter a cleaning supply closet. He took a commercial floor buffer and

then met Jones, who had used a work-detail badge belonging to a different inmate.

The pair changed from orange jumpsuits into blue clothing usually given to

inmates upon release. They then used the large buffer to break into the warden‟s

second floor office and smash the window leading out of the jail. They slid down a

canopy and soon caught a Metro train for a brief taste of freedom before they were

apprehended the next day without incident.
                                         3

      At the time, Leaks and Jones were among the most dangerous offenders

housed at the D.C. Jail. Jones was awaiting two separate trials for attempted

murder and first-degree murder, while Leaks was in jail awaiting trial as an

accessory to Jones‟s alleged first-degree murder. Leaks was also being held under

a twelve-year sentence on a conviction for violation of his 2003 parole from a

twenty-four year sentence for violent crimes. Jones and Leaks were each subject

to a separation order notifying correctional officers not to house them in the same

facility because of their alleged linkage in the first-degree murder case. (Thus,

both should not have been confined in the D.C. Jail.) The hard copy of the file

with the separation order was missing from the D.C. Jail at the time but was

available to DOC staff electronically.



     Bryant’s and Love’s Responsibilities and Allegedly Negligent Conduct



      As Specialists, Bryant and Love were responsible, respectively, for

screening inmates for unsupervised work details and for classifying inmates based

on security risk. For part of his work-eligibility screenings, Bryant used the Non-

Industrial Pay System (NIPS).      NIPS disqualifies convicted felons with total

sentences exceeding five years; inmates subject to a separation order; parole

violators with more than two years remaining before release; and inmates with an

outstanding detainer.
                                        4



      Love‟s job involved classifying a new inmate within three days of entry to

the jail and reclassifying an inmate every sixty to ninety days thereafter.     A

Specialist‟s classification determines the inmate‟s security status as minimum,

medium, or maximum based on a ten-point grading system that accounts for: the

severity of the current offense; the severity of prior convictions; any history of

escapes or escape attempts; and any history of institutional violence. Inmates

classified as minimum or medium security are eligible for work details, but DOC

prohibits maximum security inmates from working at the jail. Specialists base

classifications and reclassifications on a point system established in Chapter Two

of the DOC Technical Reference Manual, which requires that an inmate with ten

points or more be classified as maximum security.



      Bryant and Love appear to have been model employees until the escapes,

whereupon DOC cited several instances of negligent conduct by each that

allegedly contributed to the Jones and Leaks elopements.1 Only two of these


      1
          DOC alleged the following negligent actions by Bryant: failure to
properly screen Leaks for work eligibility using the NIPS Personnel Action Form;
failure to review the inmates‟ files; failure to properly apply the eligibility
requirements for convicted felons (with parole detainer); failure to note a
separation order; and failure to note escape history. DOC alleged these negligent
actions by Love: failure to properly reclassify Leaks considering his history of
escapes; failure to follow the point system according to Chapter Two of the
                                                          (continued . . .)
                                         5

allegations—one applicable to each appellant—are relevant to this appeal: that (1)

Bryant had found Leaks eligible for work-detail despite the twelve years remaining

on his sentence; and that (2) Love had classified Leaks as only a medium security

risk without factoring into the classification Leaks‟s 1992 attempted escape from

jail.



        Bryant later explained that he had not been aware that Leaks had more than

five years remaining on a sentence because Leaks‟s file reflected that he had

completed his sentence and was only in jail waiting determination of his status for

violating parole.    Love also had an excuse.      He explained that he had not

considered Leaks‟s history of escape because Leaks had only been arrested for, not

convicted of, an attempted escape in 1992, and Love believed that his duty was

limited to counting only convictions.



        Despite the recapture of Leaks and Jones within twenty-four hours, the jail

break was a public embarrassment for DOC, which responded by immediately

suspending thirteen employees, including Bryant and Love, for negligence.




(. . . continued)
Technical Reference Manual on reclassifications; and failure to properly score
Leaks‟s parole violation considering the underlying assault charge.
                                         6

                                         II.

            Office of Administrative Hearings—First Review (2007)



      At a press conference on July 26, 2006, DOC Director Devon Brown and

other District of Columbia officials announced that eleven of the suspended DOC

employees, including appellants, had been fired for neglecting their duties and

contributing to the jail break. After these summary removals, Director Brown

entered into a Memorandum of Understanding with the Office of Administrative

Hearings (OAH) whereby an OAH administrative judge would conduct a hearing

to review these terminations in accordance with Chapter Sixteen of the District of

Columbia Personnel Manual and the Collective Bargaining Agreement between

DOC and the Fraternal Order of Police.



      After the hearing, OAH issued a “Report and Recommendation” concluding

that the terminations could not be sustained and recommending that DOC reinstate

all the fired employees. Brown disagreed, so he requested that OAH reconsider.

On February 5, 2007, a multi-judge OAH panel held another administrative

hearing, after which the panel issued findings similar to those of the first

administrative judge and again rejected the terminations. Brown maintained his

disagreement and refused to issue a final decision. On March 12, 2007, the fired

employees petitioned this court for a writ of mandamus compelling Director
                                          7

Brown to reinstate them.2     Four days later, Brown rescinded the employees‟

summary removals, in order to avoid a ruling by this court on the requested writ,

but the very next day he served the employees with new notices of proposed

terminations based on the same charges.



                     Dr. Lesansky’s Recommendations (2007)



      Brown appointed a DOC employee, Henry R. Lesansky, Ph.D., as the new

hearing officer for the proposed terminations.3 Dr. Lesansky held hearings for

Bryant and Love on July 9, 2007, and on September 25 recommended upholding

the terminations. While DOC‟s final decision was pending, appellants and several

other employees sought compensatory, injunctive, and declaratory relief in federal

court alleging a denial of civil rights protected under 42 U.S.C. § 1983 (2001).

The U.S. District Court for the District of Columbia granted DOC‟s motion to

dismiss4 based on the terms of the collective bargaining agreement and the


      2
         See Washington v. District of Columbia Dep’t of Corrections, App. No.
07-OA-14, denied as moot April 25, 2007.
      3
        Appellants state in their brief that “Dr. Lesansky was not an „independent‟
hearing officer as promised to Bryant and Love in their August 24, 2006 Notices of
Removal, and guaranteed by D.C. Law.” Appellants cite no authority for this
statement, but DOC does not question it.
      4
          See Washington v. District of Columbia, 538 F. Supp. 2d 269, 274 (D.D.C.
2008).
                                                          (continued . . .)
                                            8

Comprehensive Merit Personnel Act,5 which required the employees to exhaust

administrative remedies through the Office of Employee Appeals (OEA) or a

grievance arbitration.6



                 Office of Employee Appeals—First Decision (2009)



       The aggrieved employees appealed DOC‟s termination decisions to OEA on

January 14, 2008.           Almost a year later, during December 2008, Senior

Administrative      Judge      Lim,   assuming   jurisdiction   under   the   District‟s

Comprehensive Merit Personnel Act,7 held three days of hearings over the

propriety of nine of the job terminations, including Bryant‟s and Love‟s. For

OEA, Judge Lim issued his first set of findings and conclusions on June 22, 2009.

He overturned all the terminations except those of Bryant and Love, whom he

found negligent with evidence substantial enough to support their terminations of

(. . . continued)
       5
           D.C. Code §§ 1-601.1 through 1-636.03 (2001).
       6
          In January 2010, the U.S. District Court for the District of Columbia
denied the employees‟ motion for relief from the court‟s 2008 order dismissing
their civil rights claims, see supra note 4, ruling that the employees were not
entitled to relief while awaiting resolution of administrative proceedings before
OEA contesting propriety of their terminations. See Washington v. District of
Columbia, 680 F. Supp. 2d 183, 186-87 (D.D.C. 2010).
       7
           See supra note 5.
                                         9

employment.8



      Referencing the documents that were indisputably available to Bryant and

Love, Judge Lim found “too many red flags” to justify classifying Leaks as work-

eligible, namely, “lengthy and violent criminal history, escape attempt, violation of

probation, length of sentence remaining, the presence of a separation order, the fact

that Leaks was initially rated as a maximum security risk, etc.” The judge stressed,

in particular, that Bryant and Love had neglected their duties by failing to exercise

due diligence to locate the missing separation order that precluded housing both

Jones and Leaks at the D.C. Jail.       Locating that order, wrote the judge—a

responsibility that Bryant, at the hearing, essentially admitted he had9—would have

alerted DOC officers of the need, at the very least, to keep the alleged accomplices

apart, and thus could have prevented their working together to escape.

Furthermore, according to the judge, Love‟s classification of Leaks as medium


      8
          Judge Lim stated that he based his decision on the testimonies of three
aggrieved employees (Bryant, Love, and Cynthia Washington) and three DOC
officials (Deputy Warden for Support Services, Leona Bennett; Head of DOC
Office of Internal Affairs, Wanda Patten; and Director Devon Brown). The judge
also considered DOC manuals and classification systems as exhibits. The entire
OEA record is substantial and consists of eleven volumes submitted to this court
for review on appeal.
      9
           During his testimony at the hearing, Bryant had admitted his duty to
review Leaks‟s file, which (the judge found) included a duty to locate the
institutional file containing the separation order.
                                         10

security was negligent, for it made Leaks eligible for work detail and thus allowed

Leaks unsupervised access to the floor buffer that he and Jones had used to break

out. Appellants had therefore created “a potential danger to the public,” said the

judge.        In sum, Judge Lim concluded that both Bryant and Love had been

negligent, and that their negligence had contributed to the escapes.



         Judge Lim then turned to the proposed penalties. He credited Director

Brown‟s testimony that he had “carefully considered the Douglas factors in coming

up with the appropriate penalty” of termination.10 He then concluded that Brown

had not abused his discretion in terminating appellants‟ employments and affirmed




         10
            See Douglas v. Veterans Administration, 5 M.S.P.R. 280, 305-06
(M.S.P.B. April 10, 1981). In Douglas, the United States Merit Systems Protection
Board announced twelve factors relevant to determination of an appropriate
penalty for a government employee‟s job-related misconduct, such as: the nature
and seriousness of the offense; the employee‟s job level, past work record, and past
disciplinary record; likely effect of the offense on the employee‟s ability to
perform at a satisfactory level; consistency of proposed penalty with those imposed
for similar offenses and with an applicable agency table of penalties; notoriety of
the offense; impact on agency reputation; clarity of the rules violated; potential for
employee rehabilitation; mitigating circumstances; and adequacy of alternative
sanctions.

       In Stokes v. District of Columbia, 502 A.2d 1006, 1010-11 (D.C. 1985), this
court essentially adopted Douglas to aid our review of employment terminations,
reviewed by OEA, under the Comprehensive Merit Personnel Act of 1978, D.C.
Code §§ 1-601.1 through 1-637.2 (1981) (CMPA) (presently codified at D.C. Code
§§1-601.01 through 1.636.03 (2012 Repl.)).
                                        11

the DOC decisions.11


                       Superior Court—First Review (2010)



      Thereafter, Bryant and Love appealed Judge Lim‟s (OEA‟s) decision to the

Superior Court pursuant to D.C. Code § 1-606.03 (d) (2006).12 On March 22,

2011, in separate decisions for each appellant, Judge Abrecht affirmed in part and

reversed in part. She affirmed the OEA ruling that each Specialist had been

negligent but held that DOC‟s decision to terminate Bryant‟s and Love‟s

employments was based on greater negligence than the record supported.

Specifically regarding Bryant, the judge concluded that the only negligence

supported by the record was the “February 14, 2006 approval of Leaks for off-unit

work detail, in spite of the fact that he had more than five years remaining on his

sentence. . . . Substantial evidence does not exist to show that he failed to give


      11
         See Stokes, 502 A.2d at 1010-11 (“Only if the Agency failed to weigh the
relevant factors or the Agency‟s judgment clearly exceeded the limits of
reasonableness, is it appropriate for [OEA] to specify how the Agency‟s penalty
should be amended. [OEA] is guided in this matter by the principles set forth in
Douglas v. Veterans Administration [supra]”) (quoting Employee v. Agency, 29
D.C. Reg. 4565, 4570 (1982)).
      12
         Section 1-606.03 (d) provides: “Any employee or agency may appeal the
decision of the Office [of Employee Appeals] to the Superior Court of the District
of Columbia for a review of the record and such Court may affirm, reverse,
remove, or modify such decision, or take any other appropriate action the Court
may deem necessary.”
                                        12

proper attention to other functions of his position.” As to Love, the judge ruled

that the record supported only a finding of negligence for classifying Leaks as a

medium security risk and thus work-eligible despite his escape history.



      Accordingly, ruled the judge, OEA had upheld the terminations on several

findings of negligence that lacked evidentiary support. For each appellant, Judge

Abrecht concluded, “this court will remand the penalty matter to the OEA for

reconsideration in light of this court‟s findings of the limited nature of [each

appellant‟s] negligence and the tenuous connection of [each appellant‟s]

negligence to the escapes.” On May 13, 2011, OEA ordered DOC to redetermine

appropriate penalties for appellants‟ respective negligent actions based on the

Superior Court‟s rulings.



        Department of Corrections—Reconsideration of Penalties (2011)



      Before the next DOC decision, Thomas Hoey replaced Devon Brown as

director. On June 30, 2011, Hoey announced his own Douglas analyses based on

appellants‟ personnel files, their adverse action files, relevant portions of the

testimony before Judge Lim, the exhibits of record, and the judges‟ decisions.

Hoey then compared appellants‟ actions to previous DOC disciplinary actions for

similar misconduct, as well as to the D.C. Municipal Regulations Table of
                                        13

Penalties.



      In applying ten of the Douglas factors to Bryant‟s case, Hoey acknowledged

that Bryant had no previous disciplinary history and had above average

performance evaluations before the jail break.      He concluded, however, that

Bryant‟s negligence had been a contributing factor to the escape, which

jeopardized public safety and embarrassed DOC. Hoey perceived from the record

a steadfast refusal by Bryant to acknowledge that his approval of Leaks for a work

detail had been a mistake. Then, applying Douglas factor 10, Hoey found from

this refusal that Bryant “lacked potential . . . for rehabilitation.”13 Hoey further

found that termination of Bryant‟s employment would be consistent with previous

terminations, meaning that “[a]ll employees who acted negligently in their duties

that contributed to the escape of two inmates on June 3, 2006 were terminated.”

He also relied on the Table of Appropriate Penalties contained in § 1619.1 of the

District of Columbia Personnel Manual, finding that “termination is an appropriate

penalty for a first offense of this nature.” The director summarized: Bryant had

failed “to engage in the most ordinary of security practices” and had also failed to

“comply with the NIPS Post Orders,” which excluded from work-eligibility those

prisoners with more than five years remaining on their sentence. Bryant‟s actions,


      13
           See supra note 10.
                                         14

concluded Hoey, had compromised DOC and justified termination of employment

as the “appropriate penalty.”



      Hoey conducted a similar analysis of Love, finding that Love, violating his

duty as a Specialist, had failed to account properly for Leaks‟s escape history.

Hoey further found that Love had neglected to use the Technical Reference

Manual properly in classifying Leaks as medium security. “Your miscalculation,

twice, of inmate Leaks as a medium custody inmate” (referring to Love‟s initial

classification and reclassification of Leaks) “and your mistake in accounting for his

criminal history were contributing factors to the escape.” Hoey acknowledged that

Leaks and Jones may have escaped notwithstanding Love‟s miscalculation, but

Hoey found that this did not excuse the mistake. Hoey explained (in language

much like the words he applied to Bryant as well) that Love could not be

rehabilitated as a Specialist:



             Your potential for rehabilitation is poor based on your
             insistence that you did not incorrectly score inmate
             Leaks‟ escape history. You continue to argue, with no
             corroboration, that you were correct in scoring inmate
             Leaks‟ escape history as a 0 because he had not been
             convicted of an escape charge in court. Since you cannot
             acknowledge that you incorrectly scored his escape
             history, you are not likely to be rehabilitated.


Director Hoey thus concluded that Love‟s misconduct sufficiently justified
                                        15

termination as the appropriate penalty. Love and Bryant thereupon appealed to

OEA the DOC decision to let their employment terminations stand.



              Office of Employee Appeals—Second Decision (2011)



      On August 10, 2011, Judge Lim reviewed Director Hoey‟s re-imposition of

the termination penalties in light of Hoey‟s revised Douglas factor analyses (based

on the limited negligence findings previously sustained by Judge Abrecht). Judge

Lim relied on the record from the 2008 evidentiary hearing, which he had

conducted and Hoey had used for reconsideration. The only remaining question

before OEA, said the judge, was whether Hoey‟s decision to maintain termination

of employment as a penalty was “within the range allowed by law, regulation, or

guidelines and clearly not an error of judgment.”14 After observing that substantial

evidence supported the earlier findings that each appellant had individually

“neglected his duty to properly reclassify an inmate[,]” which “did play a role” in

the escapes; and after according deference to the DOC director‟s managerial

discretion in personnel decisions, Judge Lim concluded that Hoey “did

conscientiously consider the relevant factors and did strike a responsible balance

within tolerable limits of reasonableness.” He then ruled that DOC‟s termination

      14
          See Employee v. Agency, OEA Matter No. 1601-0158-81, opinion and
order on petition for review, 32 D.C. Reg. 2915, 2916 (1985).
                                        16

penalty for Bryant‟s and Love‟s respective defaults fell within the tolerable limit

allowed by the Table of Penalties and was not a clear error of judgment.



                Superior Court—Second Review of the Penalties



      Returning to Superior Court, Love and Bryant challenged OEA‟s

affirmances of DOC‟s termination decisions as abuses of discretion. They argued

that Judge Lim had failed to base his decisions on a sufficient nexus between their

negligent acts and the prison escape. Judge Abrecht resumed her consideration of

these cases and concluded that DOC had properly considered the Douglas factors

in determining that termination was a penalty within reasonable standards of

managerial discretion.    She found no abuse of discretion in Judge Lim‟s

“conscientious review” of the record and concluded that substantial evidence

supported DOC‟s determinations. This appeal followed.




                                       III.

                              Appeal to This Court


      Bryant and Love appeal (1) the trial court‟s limited affirmance of Judge

Lim‟s findings in his 2009 decision, which included that Bryant and Love had each
                                       17

been negligent in one respect; and (2) the trial court‟s affirmance of the judge‟s

second OEA decision in 2011, sustaining DOC‟s termination of their

employments. This appeal is the first opportunity for appellants to challenge the

terminations in this court after exhausting their administrative remedies before

DOC and OEA.15 For the following reasons, we conclude that OEA relied on

substantial evidence to support DOC‟s findings of negligence, but we reverse

OEA‟s affirmances of DOC‟s punishments.          We agree with appellants that

termination of their employments was arbitrary and capricious because Director

Hoey misapplied Douglas factor 10 when he concluded that appellants lacked the

“potential for rehabilitation.”16 We therefore reverse the termination orders and

remand the case of each appellant to OEA for further proceedings as to their

punishments.


                                Standard of Review


      “Although this appeal comes to us from the Superior Court, our scope of

review is „precisely the same‟ as in administrative appeals that come to us




      15
          See Fair Care Found., A.G. v. District of Columbia Dep’t of Ins. & Sec.
Regulation, 716 A.2d 987, 993 (D.C. 1998) (holding that an appellant must exhaust
its administrative remedy before seeking judicial review).
      16
           See supra note 10.
                                        18

directly.”17 Therefore, we owe no deference to the trial court and review its

determinations de novo.18 Our review, moreover, is limited to the administrative

record developed by OEA, and we will affirm its decision “so long as [that

decision] is supported by substantial evidence in the record and otherwise in

accordance with law,”19 including conclusions of law that “follow rationally” from

OEA‟s findings.20




      “The OEA reviews the severity of a penalty imposed upon an employee

simply to ensure that the employer properly exercised its managerial discretion.”21


      17
        Johnson v. District of Columbia Office of Employee Appeals, 912 A.2d
1181, 1183 (D.C. 2006) (quoting Murchison v. District of Columbia Dep’t of
Public Works, 813 A.2d 203, 205 (D.C. 2002)).
      18
           See Johnson, 912 A.2d at 1183.
      19
        Settlemire v. District of Columbia Office of Employee Appeals, 898 A.2d
902, 905 n.4 (D.C. 2006) (citing Raphael v. Okyiri, 740 A.2d 935, 945 (D.C.
1999)).
      20
           Murchison, 813 A.2d at 205; Raphael, 740 A.2d at 945.
      21
         Jahr v. District of Columbia Office of Emp. Appeals, 19 A.3d 334, 340
(D.C. 2011).
                                         19

Thus, OEA‟s “review of an agency-imposed penalty is essentially to assure that the

agency did conscientiously consider the relevant factors and did strike a

responsible balance within tolerable limits of reasonableness.”22 We will reverse

an OEA decision, however, that we conclude is “arbitrary, capricious, or an abuse

of discretion.”23


                     Sufficiency of the Evidence of Negligence

                                       Bryant


      Bryant argues that the record does not contain evidence sufficient to sustain

Judge Lim‟s 2009 finding that he had been negligent in giving his “February 14,

2006, approval of Leaks for off-unit work detail, in spite of the fact that [Leaks]

had more than five years remaining on his sentence” for violating parole. Judge

Lim based his finding, in part, on the testimony of Leona Bennett, who served as

Deputy Warden for Support Services at the time of the jail escape. Bennett

testified that DOC policy prohibited an inmate with more than five years remaining

on his sentence to serve on work detail. Bennett further testified that Bryant‟s

scrutiny of Leaks‟s file in 2006 should have indicated to a Specialist in Bryant‟s

position that Leaks had a detainer reflecting twelve years remaining on his

      22
           Stokes, 502 A.2d at 1011; Douglas, 5 M.S.P.R. at 306.
      23
        Jahr, 19 A.3d at 340 (quoting Bagenstose v. District of Columbia Office
of Employee Appeals, 888 A.2d 1155, 1157 (D.C. 2005)).
                                        20

sentence for convictions of violent crimes. To confirm Bennett‟s testimony, DOC

entered in evidence a letter on which Bennett relied from the U.S. Parole

Commissioner dated August 11, 2005, stating that Joseph Poindexter, a pseudonym

for Leaks, had been sentenced as of September 24, 2003, to 4,383 days (twelve

years) in prison on convictions of violent crimes. DOC also entered in evidence

the NIPS training guide, regularly relied on by Bryant, which explains that a

convicted felon whose sentence exceeds five years is not work-eligible.



      On appeal, Bryant argues to the contrary, without evidentiary support,24 that

the only information at his disposal had shown that “Leaks was not serving any

sentence; he was merely being held until a hearing occurred.”             Judge Lim,

however, credited Bennett‟s testimony and the documentary evidence over

Bryant‟s explanation and found Bryant negligent—substantially a credibility

finding by an “administrative factfinder” to which we “give great deference.”25



      We uphold Judge Lim‟s negligence finding because we agree that the record



      24
         Bryant cites only his own “Petitioners‟ Brief and Request for Hearing,”
which he has not included in the record on appeal.
      25
         Hutchinson v. District of Columbia Office of Employee Appeals, 710 A.2d
227, 232 (D.C. 1998) (internal citations omitted).
                                        21

on which he relied contains “substantial evidence”26 that Bryant neglected his duty

by classifying Leaks as work-eligible when Leaks had more than five years left on

his sentence for violent crimes. We note in particular that Bryant acknowledged at

the OEA hearing that the NIPS guidelines applied to him and are used “[t]o ensure

that inmates are properly screened for possible work detail.”         Bryant also

acknowledged that the NIPS guidelines required a Specialist to review

“supplemental” information. Bryant agreed that such information would have

included Leaks‟s “institutional file” that contained the August 11, 2005, letter of

the U.S. Parole Commissioner confirming the longevity of Leaks‟s sentence—well

beyond the five years that barred him from any work detail.


                                      Love


      Like Bryant, Love argues that Judge Lim lacked evidence substantial enough

to find that Love had been negligent when classifying Leaks as eligible for work

detail. Love testified at the OEA evidentiary hearing that Specialists were trained

to assign points only for escapes that resulted in convictions. And Love maintains

that he was “never aware that he was required to count escape history, as opposed

to conviction, in his classification.” He then argues that Leaks‟s escape history,

including a 1992 escape from the D.C. Jail, did not reveal that Leaks had been


      26
           Brown v. Watts, 993 A.2d 529, 532 (D.C. 2010).
                                         22

convicted for escaping.



      Deputy Warden Bennett testified, to the contrary, that based on the training

manual27 available to Specialists, as well on as her own supervisory experience,

Specialists were supposed to assign five points to an inmate who had an escape or

an attempted escape older than ten years. In calculating Leaks‟s score to determine

work-eligibility, however, Love had not included any points for the 1992 escape.

As a result, Love computed Leaks‟s final score as an “eight,” meeting the

standards for medium security and work-eligibility, rather than the required

“eleven,” which would have dictated maximum security and prohibited Leaks from

working.



      After explicitly considering Love‟s and Bennett‟s respective testimonies,

and crediting Bennett while discrediting Love, Judge Lim found Love negligent for

ignoring Leaks‟s escape history. Again, after granting the required deference to


      27
           DOC entered in evidence its training manual, Chapter Two,
“INSTRUCTIONS FOR COMPLETING DOC CUSTODY RECLASSIFICATION FORM,”
as part of its Exhibit 61 during the first OEA hearing. Part C of Chapter Two
explains how to score “History of Escape or Attempts to Escape.” Subsection Five
instructs Specialists to enter five points “if the inmate escaped or attempted escape
from a medium or high security facility over 10 years ago.” There is no mention of
the relevance of a conviction for the escape, only instructions for classification
based on an instance of escape.
                                         23

the judge‟s credibility determinations28 and examining the record as a whole, we

conclude that OEA‟s findings are supported by substantial evidence.29



                    Potential for Rehabilitation: Alleged Waiver



      We turn to appellants‟ argument that Judge Lim abused his discretion in

upholding their job terminations, because Director Hoey did not correctly apply the

Douglas factors in determining the appropriate punishments. Specifically, Bryant

and Love argue that Hoey improperly analyzed their capacity for rehabilitation as

Specialists by imputing to them a fatal “lack of remorse.” As noted earlier, in

Hoey‟s revised Douglas factor analysis he applied factor 10 to conclude that

neither appellant could be rehabilitated because neither had admitted a mistake,

and thus accepting responsibility for contributing to the escape. Bryant and Love

argue that “Hoey‟s conclusions are not supported by any evidence and are

impermissible as a matter of law.”




      28
           See Hutchinson, 710 A.2d at 232.
      29
           See Brown v. Watts, 993 A.2d at 532.
                                          24

      Citing cases,30 DOC argues on appeal that Bryant and Love have forfeited

their right to challenge Hoey‟s application of Douglas factor 10 because they “did

not raise this issue with OEA and OEA did not pass upon it.” Some of these cases

limit their discussions to forfeiture or waiver of procedural arguments;31 others

appear to impose waiver on merits arguments presented for the first time on

appeal.32 We have also said, however, that “under „exceptional circumstances,‟. . .

where „manifest injustice‟ would otherwise result,” this court will “consider claims

that were not presented to the agency,”33 an exception we have applied with “a

measure of flexibility”34—and do so today. DOC bases its forfeiture argument on


      30
        Sims v. District of Columbia, 933 A.2d 305, 309 (D.C. 2007); District of
Columbia v. Fremeau, 869 A.2d 711, 718 (D.C. 2005); District of Columbia
Housing Auth. v. District of Columbia Office of Human Rights, 881 A.2d 600 (D.C.
2005).
      31
         See Fremeau, 869 A.2d at 718; District of Columbia Housing Auth., 881
A.2d at 611 (“We have long held that we will not review a procedural claim that
was not adequately raised at the agency level.”).
      32
           See Sims, 933 A.2d at 309; Hutchinson, 710 A.2d at 232.
      33
           Sims, 933 A.2d at 309-10 (citations omitted).
      34
           See, e.g., Goodman v. District of Columbia Rental Hous. Comm’n, 573
A.2d 1293, 1301 n.4 (D.C. 1990) (“We agree with Professor Davis that a
reviewing court has discretionary authority to consider issues which have not been
raised before the agency. We join the federal courts in holding, however, that this
authority should be exercised only in exceptional circumstances to avoid manifest
injustice.”) (citing Getty Oil Co. v. Andrus, 607 F.2d 253, 256 (9th Cir. 1979); 4
K.C. DAVIS, ADMINISTRATIVE LAW TREATISE § 26.7, at 441-44 (1983)); Rafferty v.
District of Columbia Zoning Comm’n, 583 A.2d 169, 178 (D.C. 1990) (“In the
                                                            (continued . . .)
                                         25

the fact that Love and Bryant failed to raise the factor 10 issue at the time Judge

Lim (OEA) was considering Hoey‟s decision.



      On OEA‟s remand to DOC after Judge Abrecht‟s 2010 reversal of Judge

Lim‟s OEA decision in 2009, Director Hoey applied the Douglas factors he

considered relevant and affirmed the terminations.            Bryant and Love then

challenged Hoey‟s final decision by asking OEA (Judge Lim) to review, a second

time, whether DOC‟s “penalty was appropriate under the circumstances.”



      Judge Lim understood the appeal to encompass a challenge to the specifics

of Director Hoey‟s revised Douglas factor analysis. In his opinion, the judge

explicitly addressed factor 10, stating in identical language for each appellant

Hoey‟s conclusion that “the potential for employee Bryant‟s [and Love‟s]

rehabilitation was poor because of Bryant‟s [and Love‟s] insistence that he was not

at fault for his offense.” On appeal to this court, Bryant and Love contend that

Judge Lim‟s attention to Douglas factor 10 means that they adequately presented

the issue to OEA and, in doing so, preserved it for appeal.


(. . . continued)
absence of exceptional circumstances a reviewing court will refuse to consider
contentions not presented before the administrative agency at the appropriate
time.”) (internal citations omitted); James Parreco & Son v. District of Columbia
Rental Hous. Comm’n, 567 A.2d 43, 45 n.4 (D.C. 1989).
                                         26



      The fact that Judge Lim considered factor 10, among other Douglas factors,

to be a part of the case does not entirely nullify DOC‟s argument that appellants

had failed to target that factor emphatically enough before OEA to preserve it for

our consideration. Nonetheless, given the tortured history of this litigation, we are

satisfied that we would countenance manifest injustice were we not to consider on

this appeal the importance of a factor, unquestionably in the case, that counsel for

appellants has clearly presented to this court and DOC has forcefully countered.

DOC has had full opportunity to address the Douglas factors twice, based on the

record of the OEA evidentiary hearing. At this point in the proceeding, therefore, a

strictly legal review of the factor 10 issue is required, without new factual

findings—a review that this court is in a position to make without further

assistance from Judge Lim. DOC‟s counsel on appeal has had no greater difficulty

in defending DOC‟s factor 10 decision before us (the matter has been fully briefed

and argued) than counsel would have if the case were returned instead to OAH for

Judge Lim to take another look. Accordingly, we proceed to the merits.



                     Potential for Rehabilitation: The Merits



      Bryant and Love contend that termination of their employments was

arbitrary and capricious—indeed, “impermissible as a matter of law”—because
                                          27

Director Hoey (misapplying Douglas factor 10) concluded that both Bryant and

Love lacked potential for rehabilitation. That lack of potential was clear, Hoey

said, because each had refused to acknowledge his mistake in facilitating Leaks‟s

eligibility for work detail. That reasoning, argue appellants, was an abuse of

discretion because it penalized them merely for defending their actions during

litigation.



        Appellants note that the federal Merit Systems Protection Board has ruled

that it is “inappropriate to consider an appellant‟s denial of misconduct as an

aggravating factor in determining the maximum reasonable penalty. Thus, it is

also inappropriate . . . to consider an appellant‟s lack of remorse for the misconduct

when that lack of remorse is a consequence of his denial of misconduct.”35 DOC

would distinguish Smith by arguing that Smith concerned an employee who had

denied the very actions for which he was punished, whereas Love and Bryant

acknowledged at the first OEA hearing that they had taken the actions that led to

their terminations, but then defended those actions as correctly taken. Director

Hoey thus feared that, given the opportunity, Love and Bryant would act no

differently in the future.      Hoey then concluded that termination would be

appropriate because each appellant‟s singular misstep was “compounded by [that


       35
            Smith v. Dep’t of Navy, 62 M.S.P.R. 616, 621 (M.S.P.B. June 2, 1994).
                                            28

appellant‟s] refusal to accept responsibility for his action[.]” Hoey, therefore, re-

imposed the terminations largely because Love and Bryant had not displayed the

proper level of remorse at the OEA evidentiary hearing.



      We are not persuaded by DOC‟s argument. The only alleged instances in

the record of Love‟s and Bryant‟s failures to acknowledge their mistakes are their

respective explanations of the reasoning that underlay their actions in dealing with

Leaks‟s case file. As explained in Smith, the mere defense of one‟s actions against

a charge of employee misconduct cannot legitimately be equated with a “lack of

remorse,” relied on to reject the “potential for rehabilitation” under Douglas factor

10.36 We therefore cannot accept DOC‟s justification for terminating employment

merely on the ground (as DOC‟s brief puts it) that appellants‟ legal defenses “gave

no indication they would even accede to DOC‟s view of those requirements.”



       DOC has failed to cite any more specific record evidence for Hoey‟s

conclusions that Love‟s and Bryant‟s failure to acknowledge their mistakes would

likely cause them to continue making negligent interpretations of DOC‟s security

regulations. We therefore must conclude that DOC lacked evidence sufficient to

sustain a finding that appellants lacked potential for rehabilitation.       DOC‟s


      36
           See Smith, 62 M.S.P.R. at 621.
                                         29

decision to terminate their employments was arbitrary, capricious, and not in

accordance with the law.37


                                        IV.



      For the reasons set forth above, we sustain OEA‟s findings of negligence,

reverse its decision upholding DOC‟s terminations of Bryant‟s and Love‟s

employments, and remand the case to OEA for further proceedings consistent with

this opinion.



                                                       So ordered.




      37
           D.C. Code § 2-510 (a)(3)(A) (2012 Repl.).